DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on February 03, 2021.  Claims 1, 4, and 5 are amended.  Claims 2 and 3 are cancelled.  Claims 1 and 4-16 are pending.

Response to Arguments
Applicant’s arguments, see page 5, filed February 03, 2021, with respect to the objection to the claim have been fully considered and are persuasive.  The objection of claim 5 as point 2(a) has been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 4-9 is because the prior art of record fails to teach or suggest in combination the claim 1 limitation for an actuator, wherein: the driver comprises a signal adjuster configured to calculate an offset between the target position of the lens barrel and an actual position of the lens barrel, and apply the input signal to a calibration function based on the offset to generate a calibrated input signal, and wherein the signal adjuster comprises: an offset calculator configured to 
The primary reason for allowance of claims 10-16 is stated in the Office action filed on January 07, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852